Case 3:21-bk-30226-SHB             Doc 206 Filed 08/02/21 Entered 08/02/21 15:00:59        Desc
                                    Main Document    Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

 IN RE:

          SUSAN CLEAR DUNAWAY                       )
                                                    )
          Debtor.                                   )       Case No.: 3:21-bk-30226-SHB
                                                    )
                                                    )       CHAPTER 7

 ______________________________________________________________________________

                AMENDED MOTION TO WITHDRAW REPRESENTATION



                                        NOTICE OF HEARING

 Notice is hereby given that:

 A hearing will be held on the Motion to Withdraw Representation on August 19, 2021 at
 9:00 a.m. in Courtroom I-C of the Howard Baker, Jr. United States Courthouse, 800
 Market Street, Knoxville, TN 37902.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
 may wish to consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend
 this hearing. If you do not attend this hearing, the court may decide that you do not oppose
 the relief sought in the Moton to Withdraw Representation and may enter an order
 granting that relief.


          Comes now Devin S. DeVore, attorney for Ramie Roberts, and requests to be relieved as

 her counsel of record and for good cause shown states as follows:

             1. That Ramie Roberts has failed to substantially fulfill an obligation to Counsel

                    regarding his services;

             2. That Ramie Roberts has failed to abide by the Contract between her and Counsel;

             3. That Counsel can no longer effectively represent Ramie Roberts;
Case 3:21-bk-30226-SHB     Doc 206 Filed 08/02/21 Entered 08/02/21 15:00:59              Desc
                            Main Document    Page 2 of 3
         4. Due to Ramie Roberts’ failure to substantially fulfill an obligation to counsel,

            failed to abide by the Contract between her and Counsel, and because Counsel

            can no longer effectively represent her, it is no longer prudent for Ramie Roberts

            and Counsel to continue their professional relationship.

      WHEREFORE, Counsel for Ramie Roberts prays:

         1. That the Court approve the contemporaneously filed Order Withdrawing

            Representation;

         2. That Counsel for Ramie Roberts be relieved as counsel in all matters that she is a

            party of before this Honorable Court.

      RESPECTFULLY submitted this 2nd day of August, 2021.


                                                         /s/ Devin S. DeVore
                                                         Devin S. DeVore, BPR #032069
                                                         McKellar, Easter & DeVore
                                                         317 Ebenezer Road
                                                         Knoxville, Tennessee 37923
                                                         (865) 566-0125
                                                         (865) 566-0126 – facsimile
                                                         dsd@helpingclients.com
Case 3:21-bk-30226-SHB          Doc 206 Filed 08/02/21 Entered 08/02/21 15:00:59                  Desc
                                 Main Document    Page 3 of 3




                                  CERTIFICATE OF SERVICE

          The Undersigned hereby certifies that a true and exact copy of this Amended Motion to
 Withdraw Representation has been filed electronically this the 2nd day of August, 2021. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic receipt. Parties may access this filing through the Court’s electronic filing
 system. A copy of this Notice is also being mailed first class, postage prepaid, or electronically
 mailed to the following parties:

        Susan Clear Dunaway
        5109 Papermill Dr.
        Knoxville, TN 37909

        M. Aaron Spencer
        Chapter 7 Trustee
        P. O. Box 900
        Knoxville, TN 37901
        aspencer@wmbac.com

        Nicholas B. Foster
        Office of the U. S. Trustee
        Historic U. S. Courthouse
        31 East 11th Street
        Chattanooga, TN 37402
        nick.foster@usdoj.gov

        Ramie Roberts
        P.O. Box 22462
        Knoxville, TN 37933
        roberts.rai@icloud.com


        This the 2nd day of August, 2021.

                                                               /s/ Devin S. DeVore
                                                                 Devin S. DeVore
